Citation Nr: 1300189	
Decision Date: 01/03/13    Archive Date: 01/11/13

DOCKET NO.  07-09 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.J. Janec, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from April 1970 to January 1972.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2003 decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky granted service connection for PTSD and assigned a 30 percent rating effective December 19, 2001 for this disability.  

The Veteran presented sworn testimony before a decision review officer (DRO) in June 2007 at the RO.  A transcript of the hearing has been associated with the claims folder.  In an October 2007 rating decision, the DRO granted a 50 percent rating for PTSD effective December 19, 2001.  

In a May 2010 decision, the Board denied an initial rating in excess of 50 percent for the service-connected PTSD.  The Veteran appealed the determination to the United States Court of Appeals for Veterans Claims (Court).  In a February 2012 Memorandum Decision, the Court vacated the Board's May 2010 decision and remanded the matter for further proceedings.

In October 2012, the Veteran's attorney submitted additional evidence with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2012).  For the reasons explained below, the Board has determined that a remand is necessary.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.

REMAND

In the February 2012 Memorandum Decision, the Court concluded that the Board had provided insufficient reasons and bases for its May 2010 decision.  In response to the Court's decision, the Veteran's attorney submitted a private medical opinion from P.O., Ph.D. (Dr. O.), dated in October 2012, and VA outpatient treatment reports dated from February 2008 through February 2012.  

In her October 2012 evaluation, Dr. O. asserts that the Veteran's psychiatric symptoms met the criteria for a 70 percent rating from 2001.  In support of her statement, she indicated that the Veteran had become "increasingly isolated from even casual acquaintances or superficial social interactions" and that he felt "hopeless and helpless in regarding to seeing his future as improving."  She also noted that his judgment and insight were poor.  She estimated that the Veteran's Global Assessment of Functioning (GAF) score was 45.  

In contrast, however, VA outpatient reports for the period from February 2008 through February 2012 report GAF scores ranging between 50 and 60.  Notably, in a November 2009 clinical record, the Veteran's insight and judgment were reported to be "good."  In a September 2009 clinical record, the Veteran reported that he continued to go to his camp at the lake but could only fish for two days because he had physical problems getting around.  A mental status evaluation conducted in September 2011 revealed that eye contact, motor activity, mood, speech, thought processes and thought content were all normal.  The Veteran was alert and oriented times three, and his concentration and memory were described as good.  Delusions, hallucinations, suicidal/aggressive behaviors, and obsessive/compulsive behaviors were all absent.  A November 2011 mental health outpatient note indicated that the Veteran's sister's cancer had returned but that he was able to visit her while she was hospitalized (which indicated an ongoing relationship prior to her subsequent death).  Moreover, his difficulties in seeing her were attributed to transportation issues rather than psychological factors.  [He had lost his driver's license due to alcohol and drug violations, including a positive marijuana test.]  It was also noted that he was living with his brother during the winter months but that he stayed in fishing country in the summer.  In a February 2012 mental health outpatient note, the Veteran reported that he wanted to buy a house and find a lady friend to help take care of him.  

Essentially, these clinical reports contradict Dr. O's conclusions with regard to the degree of the Veteran's social isolation, his GAF scores, his insight and judgment, and his vision for the future - which are all contemplated in the rating criteria for psychiatric impairment.  The Board observes that the Veteran's most recent VA mental examination was conducted in September 2007, more than five years ago.  At the evaluation, the examiner concluded that the Veteran's PTSD symptoms did not result in deficiencies in the Veteran's work because he had reported that he stopped working as a result of his myriad physical disabilities, which include diabetes mellitus, neck and back disorders, gastroesophageal reflux disease, heart disease, and hypertension.  Therefore, because the more recent evidence associated with the file is contradictory and inconsistent, the Board finds that a remand is necessary so that another VA examination may be scheduled for the Veteran.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) (West 2002); and 38 C.F.R. § 3.159(c)(4) (2012).  

Further, ongoing VA medical records and any additional evidence to support the claims should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  The Veteran is advised that failure to report for a VA examination, if one is scheduled for him, without good cause, may have adverse consequences on his claims.  See 38 C.F.R. § 3.655 (2012).  

Additionally, the Board observes that the Veteran and his attorney have raised the issue of entitlement to a TDIU.  This issue was previously adjudicated by the RO in a September 2008 rating decision, and a timely notice of disagreement was not submitted by the Veteran or his representative.  Nevertheless, the Court has held that a request for a TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to a TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  As the Veteran's claim for an increased rating for his PTSD remains pending, and the Veteran's attorney has alleged that his psychiatric disability alone prevents him from working, the Board finds that the claim for entitlement to a TDIU must again be addressed by the RO in conjunction with the Veteran's current appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a letter satisfying VA's duties under the Veterans Claims Assistance Act (VCAA) to notify and assist him in substantiating the issue of entitlement to a TDIU.  Afford the Veteran an appropriate period in which to respond to the VCAA notice.  

2.  Contact the Veteran and request that he provide, or identify, any relevant personnel records from any previous employers as to the reasons for his termination(s).  Any authorization necessary to obtain such records should be obtained from the Veteran.  Afford the Veteran an appropriate period in which to provide any relevant personnel records.  

3.  Obtain the names and addresses of all medical care providers who treated the Veteran for his service-connected PTSD since February 2012.  After securing any necessary release of information form(s), the RO should obtain any outstanding records.  The Board is particularly interested in records of any psychiatric treatment that the Veteran may have received at the VA Medical Center in Marion, Illinois since February 2012.  

4.  After the above has been accomplished, schedule the Veteran for a VA mental examination to ascertain the current severity his service-connected PTSD.  The claims folder must be made available to the examiner for review in conjunction with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  The examiner should examine the Veteran, review the Veteran's claims folder and document all necessary clinical factors required in a mental examination worksheet.  All necessary special studies or tests are to be accomplished to ascertain the Veteran's social and occupational impairment due to his service-connected PTSD with specific reference to the symptoms causing the impairment.  A GAF score, with an explanation of the meaning of the score assigned, should be provided.  

The examiner must also elicit from the Veteran and the record, a full work and educational history.  Based on a review of the case, the examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected PTSD disability alone renders him unable to secure or follow a substantially gainful occupation.  The examiner should reconcile any opinion with the medical evidence of record and the Veteran's contentions.  If the examiner opines that the Veteran's service-connected PTSD does not render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging in given his current skill set and educational background.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.  

5.  After the above has been accomplished, the RO should adjudicate the issue of entitlement to a disability rating greater than 50 percent for the service-connected PTSD and entitlement to a TDIU.  If either benefit sought is denied, the Veteran and his attorney must be furnished a supplemental statement of the case and be given an opportunity to respond before the case is returned to the Board.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2012).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

